Citation Nr: 0815819	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1956.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In February 2008, the appellant submitted a motion to advance 
the appellant's case on the docket and the motion was granted 
in May 2008.  


FINDINGS OF FACT

1.  The veteran currently has a bilateral hearing loss 
disability. 

2.  As a mechanic during service, the veteran experienced 
significant excessive noise exposure to jet aircraft and 
reciprocating aircraft engines.  

3.  The veteran's hearing loss disability in his right ear is 
related to service, but the hearing loss disability in his 
left ear is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss 
disability of the right ear have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).  

2.  The criteria for service connection for a hearing loss 
disability of the left ear have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) existence of a current 
disability; (2) existence of a disease or injury during 
service; and (3) a nexus between the current disability and 
any injury or disease incurred in service.  See, e.g., Pond 
v. West, 12 Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the February 2005 audiology exam, the veteran's speech 
recognition scores were 100 percent for both the right ear 
and the left ear.  The puretone threshold test results for 
each ear were as follows:  


Right Ear
Left Ear
500 Hz
25
25
1000 Hz
30
25
2000 Hz
35
30
3000 Hz
60
30
4000 Hz
60
30

For both ears, since there is a score of 26 or higher at 
three of the frequencies, the veteran has a bilateral hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  
Thus, the first element of service connection is met with 
respect to both ears.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the service medical records (SMRs) contain 
no complaints of, or treatment for, hearing loss.  His 
entrance and separation examinations both reflect whisper 
test scores of 15/15 for each ear.  

But the veteran is not limited to contemporaneous records to 
substantiate his claim.  Inservice onset of a hearing 
disability can be established by using the presumption 
provisions of 38 C.F.R. § 3.309, which incorporates the 
timing provisions of 38 C.F.R. § 3.307.  Those regulations 
provide that even if it is not otherwise established that a 
hearing loss was incurred during service, if the disability 
is manifested to a compensable degree of 10 percent or more 
within one year following service, inservice incurrence will 
be established.  

No evidence in the record shows that the veteran's hearing 
loss disability was manifested so soon after discharge.  The 
earliest VA treatment records in the claims folder date from 
June 2004 and the veteran produced no private medical 
records.  Since there is no data about the degree of any 
disability during the presumptive period, the veteran's claim 
does not qualify for the presumption of inservice incurrence 
under these regulations.  

Service connection may also be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred during service.  38 C.F.R. § 3.303(d).  With respect 
to a hearing loss claim, it is possible for a medical 
professional to determine that on the basis of a pattern of 
current hearing loss and a history of noise exposure 
supported by the veteran's service records, a veteran's 
current hearing loss must be related to that noise exposure 
during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(if hearing loss doesn't meet disability standards at 
discharge or during presumptive period, service connection 
may be established by evidence demonstrating that the disease 
was in fact incurred or aggravated during the veteran's 
service).  And if a medical relationship exists between a 
veteran's inservice injury and his current disability, it 
logically follows that the veteran incurred an injury in 
service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  So a 
positive opinion connecting a current hearing loss to 
inservice acoustic trauma establishes both the second and the 
third requirements for service connection-that is, that 
there was inservice injury due to acoustic trauma and that 
the current hearing loss disability is related to that 
inservice acoustic trauma.  

Here, the February 2005 compensation and pension (C&P) 
examination audiologist determined that the veteran had 
significant excessive noise exposure during his active 
military service when, as a mechanic, he worked on jet 
aircraft and reciprocating aircraft engines.  His service 
records support that he was a mechanic during service. The 
audiology tests revealed an asymmetrical hearing loss 
pattern.  The audiologist pointed out that with respect to 
his right ear, the veteran's hearing loss was greater than 
age norms and therefore it was as likely as not due to noise 
exposure.  She also determined that the veteran's tinnitus 
was as likely as not due to military noise exposure.  
Finally, she explained that the asymmetrical pattern could 
not be explained by noise exposure by gunfire because the 
veteran's noise exposure had been from aircraft noise.  Thus, 
she determined that an ear, nose, and throat (ENT) evaluation 
was needed to determine the etiology of the veteran's hearing 
loss.  

The physician who conducted the February 2005 ear disease C&P 
examination took a history from the veteran.  He noted that 
from the veteran's descriptions of past ear infections, he 
had likely had otitis externa.  He reviewed the SMRs and 
noted that the veteran's separation examination indicated no 
ear, nose, and throat problems.  Upon examination, he found 
no evidence of current ear disease.  He reviewed the test 
results from the C&P audio examination.  He noted that the 
veteran had a history of noise exposure while in the service 
as an aircraft mechanic.  But his opinion was that the 
veteran's hearing loss was less likely than not a result of 
his military trauma.  Based on the asymmetrical audiogram 
scores, he suggested that the difference between the hearing 
of the right ear and left ear might, perhaps, be related to 
more exposure to noise on the right side.  But given his 
history and looking at the audiogram, the physician believed 
his hearing loss was more consistent with presbycusis.  He 
concluded that he could not say whether any of the underlying 
hearing loss was related to military service without 
resorting to speculation.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the audiologist determined there was a 
relationship between the right ear hearing loss and active 
military service.  The physician, on the other hand, 
determined that the hearing loss was less likely than not 
related to service.  Both C&P examination reports are 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  A logical rationale based upon the available data 
supports each opinion.  Thus, with respect to the veteran's 
hearing loss of the right ear, there is an approximate 
balance of evidence with respect to whether the current 
hearing loss disability is related to service, and as a 
result, whether the veteran incurred a hearing loss 
disability in service.  Resolving reasonable doubt in favor 
of the veteran, service connection for a hearing loss 
disability of the right ear is warranted.  

With respect to the left ear, however, there is no evidence 
at all to support a connection between the hearing loss and 
the veteran's active military service.  The C&P audiologist 
stated that with respect to his left ear, the veteran's test 
scores showed that for the frequencies from 500 Hertz to 2000 
Hertz, the veteran's hearing loss was about 10 decibels worse 
than age norms.  But at the 3000 Hertz and 4000 Hertz levels, 
his hearing loss was not greater than age norms.  She noted 
that it is in the higher frequencies that noise-related 
hearing loss is normally seen.  She gave no opinion whether 
the hearing loss of the left ear was related to exposure to 
noise during military service, but referred the veteran for 
an ENT evaluation.  The ENT physician speculated that the 
asymmetry in the hearing acuity might, perhaps, be related to 
more exposure to noise on the right side, but he concluded 
that the scores were more consistent with presbycusis.  Thus, 
neither examiner determined that with respect to the 
veteran's left ear, his hearing loss was related to active 
military service.  

Without a medical opinion relating the hearing loss to 
service, there is no implication that hearing loss was 
incurred during service.  Thus, with respect to the left ear, 
the second and third requirements for service connection are 
not met on this record.  With no evidence to support either 
of those two requirements for service connection, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  
Service connection for the veteran's hearing loss disability 
of the left ear is therefore not warranted on this record.  

In his February 2006 notice of disagreement, the veteran 
asserted that VA was inconsistent to determine that tinnitus 
was related to inservice acoustic trauma but his hearing loss 
was not related to the same noise exposure.  But as a lay 
person, the veteran is not competent to provide medical 
opinions about the etiology of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  Moreover, the veteran's argument appears 
to be based on the erroneous belief that all exposure to loud 
noise produces hearing disability.  Here, neither C&P 
examiners could determine why the veteran's hearing loss on 
the right side is greater than that on the left.  They 
pointed out that he had experienced ear infections in the 
past and that the veteran might have experienced greater 
noise exposure on the right side.  But whatever the reason 
for the asymmetric pattern, neither medical professional 
believed that the pattern of the veteran's hearing loss on 
the left side was consistent with patterns of hearing loss 
due to acoustic trauma.  And there was no contrary opinion in 
the record.  Thus, the Board's decision to grant service 
connection with respect to the right ear and the Board's 
decision to deny service connection with respect to the left 
ear is completely consistent with the evidence of record.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
March 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim.  That letter, 
however,  did not address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was sent notice consistent with Dingess in 
May 2006.  Thereafter, the RO readjudicated the veteran's 
claim in the August 2006 statement of the case.  Since the 
flaw in the original letter was cured before case was 
readjudicated, the veteran was not prejudiced by the delay in 
receiving the proper notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  In any event, no prejudice to the veteran 
arose because with respect to the right ear disability, 
service connection was granted, thus fulfilling the purpose 
of the notice, and with respect to the left ear, service 
connection was denied, rendering moot any issues about how an 
award should be implemented.  Dingess, supra, 19 Vet. App. at 
490-491.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved his claims folder (with his 
service medical records), obtained his VA treatment records, 
and conducted two C&P examination.  As the veteran did not 
ask VA to obtain any other evidence, VA has met its duty to 
assist the veteran.  


ORDER

Service connection for a hearing loss disability of the right 
ear is granted. 

Service connection for a hearing loss disability of the left 
ear is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


